Exhibit 10.5

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between James
P. Reid (“Executive”) and Spansion Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive is employed by the Company as its Executive Vice President,
Sales and Marketing.

WHEREAS, on May 20, 2011, Executive’s employment with the Company will be
terminated (the “Termination Date”);

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with the Company, the transitional employment, or the
resignations provided for herein.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1. Termination of Employment. Executive acknowledges that he will cease his
employment with the Company effective on the Termination Date.

a. Salary: The Company agrees to pay Executive his accrued and unpaid base
salary and Paid Time Off (PTO), less applicable withholding, through the
Termination Date and his base salary, less applicable withholding, as in effect
on the Termination Date for a period of six (6) months following the Termination
Date, in accordance with the Company’s regular payroll practices.

b. Stock Options: The Company will accelerate the vesting of thirty thousand
(30,000) stock options.

c. Health Coverage. As provided by the Consolidated Budget Reconciliation Act of
1985, as amended (“COBRA”), and by the Company’s current group health plan,
Executive will be eligible to continue Executive’s health benefits following the
Termination Date. The Company’s COBRA administrator will mail a COBRA enrollment
packet to Executive’s home within 30 days of his last day of employment.
Executive will have 60 days from the date of notification to elect COBRA
coverage. Should Executive timely elect COBRA, Executive’s COBRA coverage will
take effect retroactive to the date his current coverage as an active employee
ceased. Executive must send in his enrollment forms to the Company’s COBRA
administrator to activate coverage. Executive is entitled to COBRA coverage
whether or not



--------------------------------------------------------------------------------

Executive sign this Agreement. If Executive elects continued coverage under
COBRA, the Company will pay his COBRA premiums for six (6) calendar months after
the Termination Date as part of this Agreement. The Company’s obligation to make
these payments will cease immediately if Executive becomes eligible for other
health benefits at the expense of another employer. Executive agrees to
immediately provide the Company written notice of the availability of health
coverage within that time period. Although Executive is entitled to COBRA
coverage whether or not Executive signs this Agreement, if Executive wants the
Company to pay his COVBRA premium(s) for the above-referenced time period,
Executive must sign this Agreement and timely elect COBRA.

2. Indemnity. Nothing in this agreement is intended to modify or terminate the
Executive’s Indemnity Agreement with the Company.

3. Release of Claims. Executive agrees that terms provided for under this
Agreement represent settlement in full of any and all outstanding obligations
owed to Executive by the Company and its current and former officers, directors,
Executives, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company, termination thereof, and changes to that
relationship reflected herein;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; any obligations under his employment offer
with the Company or any change of control arrangement; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act

 

Page 2 of 7



--------------------------------------------------------------------------------

of 1967; the Older Workers Benefit Protection Act; the Employee Retirement
Income Security Act of 1974; the Worker Adjustment and Retraining Notification
Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the
Uniformed Services Employment and Reemployment Rights Act; the California Family
Rights Act; the California Labor Code; the California Workers’ Compensation Act;
and the California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive’s release of claims herein bars Executive from recovering
such monetary relief from the Company). Executive represents that he has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.
Neither Executive nor the Company intends to release claims that neither may
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code Section 2802.

4. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges

 

Page 3 of 7



--------------------------------------------------------------------------------

that he has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement.

5. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have there under, as well as under any other statute or common law
principles of similar effect.

6. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

7. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement dated March 12, 2010 attached as Exhibit A, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, and non-solicitation of Company
employees.

8. No Cooperation. Executive further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.

9. Mutual Non-Disparagement and Communications with Company Employees, Customers
and Business Partners. Both parties agree not to disparage each other. Executive
agrees to refrain from any disparagement, defamation, libel, or slander of any
of the Releasees, and agrees to refrain from any tortious interference with the
contracts and relationships of any of the Releasees. Executive further agrees
that he will refrain from discussing Company confidential business or financial
information with third parties, including the Company’s actual and potential
customers or business partners. Executive further agrees that he will not
discuss the Company’s

 

Page 4 of 7



--------------------------------------------------------------------------------

business with Company employees, customers, or business partners except as
requested by the Company’s Chief Executive Officer or his designee.

10. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the salary provided by this agreement, except to the extent required
by law, and to obtain damages, except as provided by law. Except as provided by
law, Executive shall also be responsible to the Company for all costs,
attorneys’ fees, and any and all damages incurred by the Company in
(a) enforcing Executive’s obligations under this Agreement or the
Confidentiality Agreement, including the bringing of any action to recover
payments in the event of a breach, and (b) defending against a claim or suit
brought or pursued by Executive in violation of the terms of this Agreement.

11. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

12. Non-Solicitation. Executive agrees that for a period of twelve (12) months
immediately following the End Date of this Agreement, Executive shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.

13. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

14. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments or other consideration provided
to Executive or made on his behalf under the terms of this Agreement. Executive
agrees and understands that he is responsible for payment, if any, of local,
state, and/or federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. Executive
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, interest, assessments, executions, judgments,
or recoveries by any government agency against the Company for any amounts
claimed due on account of (a) Executive’s failure to pay or the Company’s
failure to withhold, or Executive’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

15. Section 409A. The foregoing provisions are intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the final Treasury Regulations and any guidance promulgated
there under (“Section 409A”) so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to

 

Page 5 of 7



--------------------------------------------------------------------------------

so comply. Executive and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A.

16. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

17. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

18. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision. Notwithstanding, to the extent
the Company’s obligation to pay the Consideration provided for under Section 1
(Consideration) of this Agreement is deemed illegal, unenforceable, or void, and
the Company fails to otherwise provide for the Consideration as provided, the
Parties shall not remain bound by the terms of this Agreement, and it shall
become null and void.

19. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

20. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with the Company and the changes to
that employment relationship provided for herein, and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Executive’s relationship with the Company, including but not limited to any
change of control arrangement, with the exception of the Confidentiality
Agreement and the Insider Trading Policy Acknowledgement.

21. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Senior Vice President of Human Resources.

 

Page 6 of 7



--------------------------------------------------------------------------------

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

23. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

24. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

 

(a)

He has read this Agreement;

 

 

(b)

He has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

 

(c)

He understands the terms and consequences of this Agreement and of the releases
it contains; and

 

 

(d)

He is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

JAMES P. REID, an individual

Dated: May 27, 2011

   

By

 

/s/ James P. Reid

     

James P. Reid

   

SPANSION INC.

Dated: May 27, 2011

   

By

 

/s/ Carmine Renzulli

     

Carmine Renzulli

     

Senior Vice President, Human Resources

 

Page 7 of 7